325 F.2d 436
In the Matter of RAPID MOTOR LINES, INC., Bankrupt.UNITED STATES of America, Appellant,v.Irving GROOB, Trustee in Bankruptcy, Appellee.
No. 191, Docket 28456.
United States Court of Appeals Second Circuit.
Argued Nov. 20, 1963.Decided Jan. 7, 1964.

John W. Douglas, Asst. Atty. Gen., Washington, D.C., Robert C. Zampano, U.S. Atty., for the District of Connecticut, New Haven, Conn., Morton Hollander and Kathryn H. Baldwin, Attys., Dept. of Justice, Washington, D.C., for appellant.
Allen H. Duffy, New Haven, Conn.  (Arthur S. Sachs, New Haven, Conn., on the brief), for appellee.
Before MEDINA, WATERMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm the order of the District Cour on the authority of In re Myers, 1928, 2 Cir., 24 F.2d 349.  The principles controlling this case were there formulated by Judge Learned Hand and have been followed in this Circuit for thirty-five years.  This case does not present an occasion for reappraisal of those principles.  See generally 4 Collier, Bankruptcy 70.99 at 1904-1910, 1917-1918 (14th ed. 1962); Annot., 48 A.L.R.2d 1343 (1956).


2
Affirmed.